In re: Harold E. Watson, individually and as administrator of the estates of his minor sons, Barry and Scott Watson applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Webster. 277 So.2d 700.
Application denied. The judgment is correct.
TATE, J.,
is of the opinion that a writ should be granted since the rationale is inconsistent with those in Amyx v. Henry & Hall, 227 La. 364, 79 So.2d 483 (1955) and Hickman v. Southern Pacific Transportation Co., 262 La. 102, 262 So.2d 385 (1972).